OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed on the law and facts and information dismissed.
While the search warrant authorized its execution between June 27 and July 6, 1978, the execution of the warrant on two separate occasions seven days apart was clearly improper. *1084Thus, testimony of the observations made on the latter inspection should not have been permitted (see CPL 690.45, subd 7; cf. 79 CJS, Searches and Seizures, § 83[a]; 68 Am Jur 2d, Searches and Seizures, § 109). In any event, the record does not establish that the subject premises were occupied by more than two families.
Concur: Farley, P. J., Slifkin and O’Gorman, JJ.